Citation Nr: 1728088	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received necessary to reopen a claim of entitlement to service connection for spina bifida occulta, claimed as a low back disorder and injury to the tailbone, to include whether there is clear and unmistakable error (CUE) in the denial of the claim for service connection in a June 2005 rating decision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1996 to November 1996, in the United States Army from October 2001 to March 2002, and from January 2003 to May 2004.  Throughout, the Veteran also had service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records that are not associated with VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2017 appellate brief, the Veteran's representative raised the issue of CUE with regard to the June 2005 rating decision that originally denied his claim for service connection for a low back disability.  The representative argued that the rating decision denied service connection for spina bifida when the Veteran had been claiming service connection for a lower back disorder.  This challenge to the June 2005 rating decision is thus inextricably intertwined with the Veteran's petition to reopen that claim because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's new and material evidence claim until the RO adjudicates, in the first instance, the issue of CUE.  In light of the foregoing, the Board must remand this case for initial consideration of the Veteran's inextricably intertwined CUE claim.

Accordingly, the case is REMANDED for the following action:

Once the AOJ adjudicates the issue of CUE in the June 2005 rating decision, which denied entitlement to service connection for spina bifida occulta, claimed as a low back disorder and injury to the tailbone, it should readjudicate the claim presently on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


